UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 002-95626-D SIONIX CORPORATION (Exact name of registrant as specified in its charter) Nevada 87-0428526 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2oop Freeway W, Suite 110 Houston, Texas (Address of principal executive offices) (Zip Code) Issuer’s telephone number (713) 682-6500 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of June 30, 2013 the number of shares of the registrant’s classes of common stock outstanding was 473,834,579. Table of Contents Part I - Financial Information 3 Item 1. Condensed Consolidated Financial Statements (Unaudited) 3 Balance Sheets as of June 30, 2013 (unaudited) and September 30, 2012 3 (Unaudited) Statements of Operations for the three and nine months ended June 30, 2013 and 2012 4 (Unaudited ) Statement of Stockholders Deficit for the nine months ended June 30, 2013 5 (Unaudited) Statements of Cash Flows for the nine months ended June 30, 2013 and 2012 6 Notes to condensed consolidated (unaudited) financial statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II – Other Information 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosure 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 2 Part I, Item 1.Financial Information. Sionix Corporation Condensed Consolidated Balance Sheets As of June 30, As ofSeptember 30, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Other receivable Inventory Other current assets Total current assets Non-current assets: Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued Expenses Notes payable - related parties Convertible notes, net of debt discount Secured promissory notes Deferred Revenue Derivative liability Unregistered shares shortfall Shares to be issued Total current liabilities Long-Term Debt, net of discount Total Liabilities Stockholders' Deficit Stockholders' Deficit Attributable to Sionix Corporation: Preferred stock, $0.001 par value, 10,000,000 shares authorized at June 30, 2013 and September 30, 2012 Common stock, $0.001 par value (600,000,000 shares authorized; 473,834,579 shares issued and outstanding at June 30, 2013; 387,968,434 shares issued and outstanding at September 30, 2012) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit attributable to Sionix Corporation (6,584,209 ) (3,851,889 ) Deficit attributable to noncontrolling interest Total stockholders' deficit (6,584,209 ) (2,604,001 ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Sionix Corporation Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Nine Months Ended June 30, Net Revenue $ $ Cost of revenues Gross profit Operating expenses General and administrative Sales and marketing Research and development Depreciation Total operating expenses Loss from operations (396,167 ) (1,151,818 ) ) (2,995,234 ) Other income (expense) Interest expense and financing costs (489,671 ) (251,831 ) ) (714,456 ) Gain (loss) on change in fair value of derivative liability ) ) Other income (expense) Change in fair value of unregistered shares shortfall Loss on asset disposition ) ) Loss on Legal settlements ) ) Loss on settlement of debt ) (351,608 ) ) (548,501 ) Total other income (expense) (559,620 ) ) (1,220,511 ) Income (loss) before income taxes (1,711,438 ) ) (4,215,745 ) Income taxes Net Income (loss) (1,711,438 ) ) (4,215,745 ) Less: Net income attributable to the noncontrolling interest Net Income (loss) attributable to Sionix Corporation $ $ ) $ ) $ ) Amounts attributable to Sionix Corporation: Basic income (loss) per share $ $ ) $ ) $ ) Diluted income (loss) per share $ $ ) $ ) $ ) Basic weighted average number of shares of common stock outstanding Diluted weighted average number of shares of common stock outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Sionix Corporation Consolidated Statements of Stockholders' Deficit For the Nine Months Ended June 30, 2013 (unaudited) Common Stock Additional Non- Total Number Paid-in Accumulated Controlling Stockholders' of Shares Amount Capital Deficit Interest Deficit Balances at September 30, 2012 $ $ $ ) $ $ ) WBI Settlement - cash ) ) WBI Settlement - notes payable ) ) WBI Settlement - loss ) Conversion of notes payable into common stock Common stock issued for services Common stock issued for cash 123R Expense Common stock issued for financing costs Liability for contractual obligation to issue common stock Net loss ) ) Balances at June 30, 2013 $ $ $ ) $ - $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Sionix Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Amortization of debt discounts Share based payments ) Common stock issued for services (Gain) loss on change in fair value of derivative liability ) Loss on sale of property and equipment ) (Gain) loss on change in fair value of unregistered shares shortfall ) (Gain) Loss on settlement of debt ) Changes in operating assets and liabilities: Other Receivables Inventory (149,627 ) Other current assets (132,230 ) (322,809 ) Accounts payable (59,565 ) Accrued expenses Deferred revenue ) Net cash used by operating activities (1,861,769 ) (2,047,237 ) Cash flows from investing activities: Proceeds from sale of property and equipment, net Purchase of property and equipment ) ) Net cash provided (used) by investing activities ) Cash flows from financing activities: Borrowings, net Common stock issued for cash Noncontrolling interests in subsidiary issued for cash (569,647 ) Note payments for cash ) Net cash (used) provided by financing activities Net increase (decrease) in cash and cash equivalents (1,247,107 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Income taxes paid $ $ SUPPLEMENTARY DISCLOSURE OF NONCASH FINANCING ACTIVITIES: Debt issued for WBI $ $ Notes & accrued interest converted $ $ Shares to be issued $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Sionix Corporation Notes to Condensed Consolidated Unaudited Financial Statements Note 1 – Organization and Description of Business Sionix Corporation (the "Company") was incorporated in Utah in 1996. The Company completed its reincorporation as a Nevada corporation effective July 1, 2003. Sionix designs, develops, markets and sells cost-effective water management and treatment solutions intended for use in the oil and gas, agriculture, food processing, industrial, disaster relief, and municipal (both potable and wastewater) markets The Company’s water treatment systems include filtration, pretreatment, pH control, clarification, ultra violet, reverse osmosis and feature the patented Sionix Dissolved Air Flotation (“DAF”) technology. The proprietary DAF system incorporates unique design elements including a distribution of fine, small diameter air bubbles that remove most solid particles, hydrocarbons and dissolved gases from the influent. The micro-bubbles capture contaminants and float them to the surface of the DAF tank where they are skimmed off. In February 2012, the Company entered into a Water Treatment Agreement with McFall Incorporated, a construction and logistics firm operating in the Williston Basin. Under the agreement, we agreed to deploy one of our Mobile Water Treatment Systems to locations in the Williston Basin to decontaminate water emitted from drilling operations. The agreement had an initial term of 5 years. Following our execution of the Water Treatment Agreement, we formed Williston Basin I, LLC, a Nevada limited liability company ("WBI"), and in March 2012 we sold 4,000 membership units to 19 accredited investors, raising a total of $1,350,000. As the holder of 60% of the membership of WBI, we were entitled to 60% of its net profit and distributable assets. WBI intended use the proceeds from the offering principally for the acquisition of the assets required for the performance of the Water Treatment Agreement. Upon further review and consideration, we determined that our efforts to treat drilling mud did not allow us to take full advantage of our proprietary DAF system. Accordingly, we have proposed to McFall Incorporated that we amend our existing agreement related to the treatment of drilling mud, and instead direct our efforts in the treatment of fracking water prior to disposal into underground wells. We have entered into an agreement with an operator of several disposal wells in the Williston Basin, have delivered treatment equipment to their site in anticipation of treating frack production water that is currently being delivered to their site, but is too contaminated for disposal into their wells without treatment. As well, we are developing certain testing and treatment protocols so that our testing activities are properly and accurately aligned with those required and customary in the oil and gas industry. It is our intention that this project will demonstrate our capabilities in the Williston Basin region. Related to this change of business focus, on November 26, 2012 we completed the repurchase of all outstanding membership interests in WBI. In return for their membership interests and the release of WBI from any future claims, we offered the members the option of receiving a pro-rata share of the remaining capital invested into WBI, or they could assign their rights to their remaining capital to Sionix in return for a convertible note issued by Sionix equal to 100% of their original investment. The pro-rata share calculation did not include Sionix's interest in WBI. WBI thus become a wholly owned subsidiary of the Company. Note 2 – Basis of Presentation and Summary of Significant Accounting Policies In the opinion of management, the accompanying condensed consolidated balance sheets and related condensed consolidated statements of operations, changes in stockholders deficit and cash flows include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Interim results are not necessarily indicative of results for a full year. The information included in this Form 10-Q should be read in conjunction with information included in the Company’s annual report on Form 10-K for the fiscal year ended September 30, 2012 filed with the U.S. Securities and Exchange Commission (the “Commission”) on December 31, 2012. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates include collectability of accounts receivable, accounts payable, sales returns, and recoverability of long-term assets. 7 Consolidation The financial statements include the accounts of the Company and its subsidiary, Williston Basin I, LLC (“WBI”), who was a 60% owned subsidiary of the Company as of September 30, 2012 and wholly owned subsidiary as of June 30, 2013. All significant intercompany accounts and balances have been eliminated in consolidation. Participation of other unit holders in the net assets and net earnings of consolidated subsidiaries is included in the captions ‘equity attributable to noncontrolling interest’ and ‘net loss attributable to the noncontrolling interest’ in the accompanying condensed consolidated balance sheet and condensed consolidated statement of operations, respectively. Fair Value of Financial Instruments The fair value of the Company’s assets and liabilities, which qualify as financial instruments under Financial Accounting Standards Board (FASB) guidance regarding disclosures about fair value of financial instruments, approximate the carrying amounts presented in the accompanying condensed consolidated balance sheets. Computation of Earnings (Loss) Per Share A basic earnings (loss) per share is calculated by dividing the earnings (loss) by the weighted average number of common shares outstanding during the period. A diluted earnings (loss) per share is calculated by dividing the earnings (loss) by the weighted average number of common shares and potentially dilutive securities outstanding during the period. Potentially dilutive common shares consist of incremental common shares issuable upon exercise of stock options, warrants and shares issuable upon the conversion of convertible notes. The dilutive effect of the convertible notes and warrants is calculated under the if-converted method. The dilutive effect of outstanding shares is reflected in diluted earnings per share by application of the treasury stock method. This method includes consideration of the amounts to be paid by the employees, the amount of excess tax benefits that would be recognized in equity if the instruments were exercised and the amount of unrecognized stock-based compensation related to future services.Warrants and convertible notes with exercise prices that exceed the average market price of the Company’s common stock during the periods will be excluded because the inclusion of these securities would be anti-dilutive to the diluted earnings per share.No potential dilutive common shares are included in the computation of any diluted per share amount when a loss is reported. Accordingly, we did not include 206,021,985 of potentially dilutive warrants and convertible debt instruments at June 30, 2012. Potentially dilutive shares for the nine months ended, June 30, Potentially dilutive convertible instruments Recently Issued Accounting Pronouncements In December 2011, the FASB issued disclosure guidance related to the offsetting of assets and liabilities. The guidance requires an entity to disclose information about offsetting and related arrangements for recognized financial and derivative instruments to enable users of its financial statements to understand the effect of those arrangements on its financial position. The amended guidance is effective for us on a retrospective basis commencing in the first quarter of 2014. We are currently evaluating the impact of this new guidance on our consolidated financial statements. In September 2011, the FASB issued ASU No. 2011-08, “Intangibles – Goodwill and Other (Topic 350): Testing Goodwill for Impairment.” ASU No. 2011-08 provides companies an option to perform a qualitative assessment to determine whether further goodwill impairment testing is necessary. If, as a result of the qualitative assessment, it is determined that it is more likely than not that a reporting unit’s fair value is less than its carrying amount, the two-step quantitative impairment test is required. Otherwise, no further testing is required. ASU No. 2011-08 will be effective for the Company for goodwill impairment tests performed in the fiscal year ending September 30, 2013, with early adoption permitted. The adoption of this guidance is expected to have no impact on the Company’s consolidated financial condition and results of operations. In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” ASU No. 2011-05 eliminates the option to present components of other comprehensive income as part of the statement of shareholders’ equity. All non-owner changes in shareholders’ equity instead must be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Also, reclassification adjustments for items that are reclassified from other comprehensive income to net income must be presented on the face of the financial statements. ASU No. 2011-05 was effective for the Company for the quarter ended December 31, 2012. The adoption of this guidance had no impact on the Company’s financial condition and results of operations. 8 In May 2011, the FASB issued ASU No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 clarifies and changes the application of various fair value measurement principles and disclosure requirements, and was effective for the Company in the second quarter of fiscal 2012 (January 1, 2012). The adoption of this guidance had no impact on the Company’s consolidated financial condition and results of operations. Note 3 – Correction of Errors During quarter ended June 30, 2013, management of the Company identified and corrected certain errors in recording of debt discount, unregistered shares shortfall and additional paid-in capital in its previously filed financial statements for the year ended September 30, 2012 and in recording debt discount, derivative liability, unregistered shares shortfall, interest expense, and gain (loss) on change in fair value of derivative liability in its previous financial statements for the quarters ended December 31, 2012 and March 31, 2013. Specifically, debt discount should have been recorded when detachable warrants issued with convertible notes and accreted into interest expense over the term of the note. Additionally, the total potential shares upon exercise of warrants outstanding exceeded the total common stock authorized and unissued during the year ended September 30, 2012, hence the Company would need to reclassify the fair value of these equity instruments to liability and the change of the fair value of these liability would need to be reported as earnings (loss) subsequently. Moreover, the conversion feature of certain convertible notes was incorrectly included in calculation of derivative liabilities of the derivative conversion feature. The Company assessed the impact of the corrections of the errors on previously reported numbers and concluded that such correction is material to the previous financial statements. Moreover, in reaching this conclusion, management of the Company considered both the quantitative and qualitative characteristics of the adjustment. The following table presents the nature and extent of such corrections to the previous interim quarterly financial statements: As of September 30, 2012 As Originally Balance sheets: Reported Adjustment As Restated Convertible notes, net of debt discount ) Derivative liability ) Unregistered shares shortfall - Additional Paid In Capital ) Accumulated Deficits ) ) As of December 31, 2012 As Originally Reported Adjustment As Restated Convertible notes, net of debt discount ) Derivative liability ) Unregistered shares shortfall - Additional Paid In Capital ) Accumulated Deficits ) ) 9 As of March 31, 2013 As Originally Reported Adjustment As Restated Convertible notes, net of debt discount ) Derivative liability ) Unregistered shares shortfall - Additional Paid In Capital ) Accumulated Deficits ) ) For the year ended September 30, 2012 As Originally Statements of operations Reported Adjustment As Restated Gain (loss) on change in FV of derivative liability Net income (loss) ) ) Basic income (loss) per share ) ) For the three months ended December 31, 2012 As Originally Reported Adjustment As Restated Interest expense ) ) ) Gain (loss) on change in FV of derivative liability ) Change in FV of unregistered shares shortfall - Gain (loss) on settlement of debts ) ) Net income (loss) ) ) Basic income (loss) per share ) ) ) For the six months ended March 31, 2013 For the three months ended March 31, 2013 As Originally As Originally Reported Adjustment As Restated Reported Adjustment As Restated Interest expense ) Gain (loss) on change in FV of derivative liability ) Change in FV of unregistered shares shortfall - ) ) - ) ) Gain (loss) on settlement of debts ) Net income (loss) Basic income (loss) per share ) ) ) Note 4 – Property and Equipment Property and equipment consisted of the following at: June 30, September 30, Machinery and equipment $ $ Less accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense for the three months ended June 30, 2013 and 2012 was $6,472 and $8,607, respectively. For the nine months ended June 30, 2013 and 2012, depreciation expense was $23,848 and $16,055, respectively. 10 Note 5 – Accrued Expenses Accrued expenses consisted of the following at: June 30, September 30, Accrued salaries $ $ Interest payable Other accrued expenses Total accrued expenses $ $ During the nine months ended June 30, 2013, $15,693 of accrued interest was included in the conversion of notes payable into common stock described in Note 6. Note 6 – Notes Payable – Related Parties The Company has received advances in the form of unsecured promissory notes from stockholders. The original date of these advances was November 2009, March 2011, October 2011 and March 2013. These notes bear interest at rates up to 10% and are due on demand. As of June 30, 2013 and September 30, 2012, such notes payable amounted to $45,000 and $25,000, respectively. Accrued interest on the notes amounted to $22,218 and $17,717 at June 30, 2013 and September 30, 2012, respectively, and is included in accrued expenses. Interest expense on these notes for the three months ended June 30, 2013 and 2012 amounted to $1,138 and $632, respectively and for the nine months ended June 30, 2013 and 2012 amounted to $2,501 and $2,194, respectively. No demand for payment has been made as of June 30, 2013. Note 7 – Convertible Notes At June 30, 2013 and September 30, 2012, convertible notes payable amounted to $1,184,136 and $1,319,737, respectively, net of discounts of $124,226 and $383,659 respectively. The notes bear interest at 6% - 12% per annum, and are convertible into common stock of the Company at $0.02 - $0.15 per share (as well as variable conversion rates as described below). The notes are due at various dates through March 2014 and are unsecured. Unsecured Convertible Notes: Through June 30, 2013, the Company issued $700,000 of convertible debentures (of which $0 is outstanding at June 30, 2013) that are convertible into common stock of the Company at variable conversion rates that provide a fixed rate of return to the note-holder. Under the terms of the notes, however, the Company could be required to issue additional shares of common stock in the event of default. The Company applied the provisions of ASC Topic 815, “Derivatives and Hedging” and determined that the conversion option should be bifurcated from the notes and valued separately. This conversion option has been recorded as a derivative liability, is being amortized over the terms of the related notes, and is carried at fair value in the accompanying condensed consolidated balance sheet. During the nine months ended June 30, 2013, holders of convertible debentures elected to convert $170,000 of their debt plus accrued interest into 19,544,356 shares of common stock. 11 6% Convertible Redeemable Note: On November 23, 2011 Sionix issued a 6% Convertible Redeemable Note in the principal amount $100,000 maturing on November 23, 2012. In addition, the Company received a commitment in the form of a promissory note from the lender pursuant to which the lender provided the Company with funding of up to an additional $300,000 beginning on June 1, 2012, at which time $100,000 became available, on each of June 1, 2012, July 1, 2012 and August 1, 2012 (the "Additional Financing"). All funds were advanced as agreed for a total of $400,000. Sionix paid fees of $45,000 in connection with the funding of these loans. The conversion price for each share of common stock will be equal to 70% of the lowest closing bid price of the common stock for a period of five trading days, but no lower than $0.001 per share. On September 21, 2012 Sionix issued a 6% Convertible Redeemable Note in the principal amount $100,000. The note matures on September 21, 2013. The Company has an optional right of redemption prior to maturity upon a five-day notice and payment of a 50% premium on the unpaid principal amount of the loan. The Company paid fees of $6,000 in connection with the funding of this loan. In addition, the Company received a commitment in the form of a promissory note pursuant to which it will provide the Company with funding of an additional $300,000, $100,000 of which will become available on each of July 1, 2013, August 15, 2013 and October 1, 2013. The conversion price for each share of common stock will be equal to 70% of the lowest closing bid price of the common stock for a period of five trading days, but no lower than $0.001 per share. As of June 30, 2013 there was $83,268 outstanding on these Notes. 10% Convertible Debentures: On September 29, 2012 the Company entered into a securities purchase agreement dated September 25, 2012 with several accredited investors (“Holders”) for the purchase and sale of $1,025,000 of its convertible notes (“Notes”) and warrants. The Notes bear interest at the rate of 10% per annum beginning as of September 25, 2012, and mature on June 25, 2013. On the closing date, the Company paid and the Holders received nine months of pre-paid interest on the original principal amount of the Notes (based on the agreed nine-month term of the Notes). The Notes are convertible at any time at the option of the Holders into the Company’s common stock at a conversion price based on 80% of the average of the three lowest closing prices for the common stock during the ten consecutive trading days immediately preceding the conversion request, however the conversion price may not exceed $0.04, and may not be lower than $0.02 per share. The Notes may be redeemed by the Company at any time prior to maturity with ten days’ prior notice to the Holders, and payment of a premium of 25% on the unpaid principal amount of the Notes. In addition the Notes and related securities purchase agreement contain representations, warranties and covenants that are customary for financings of this type. The Company issued warrants to the Holders for the purchase of up to 23,125,000 shares of Company common stock, pro rata in proportion to the amount invested, which can be exercised for a period of five years from the closing date, with a fixed exercise price of $0.08 per share. The Company agreed to register the common stock into which the Notes may be converted, any shares of common stock that may be issued as payment of principal or interest, and the common stock underlying the warrants, as well as any shares of common stock that may be issued as a result of any stock split, dividend or other distribution. The Company agreed to file an initial registration statement within 30 days of the date of the registration rights agreement. If the Company fails to file a registration statement within this 30 day period, or to have it declared effective within 90 days after the date of the registration rights agreement, or to maintain its effectiveness (in addition to other events described in the full text of the registration rights agreement), the Company will be obligated to pay the investors liquidated damages equal to 2% of the principal amount of the Notes per month until the event is cured, for up to one year, and 1% per month thereafter if the event continues uncured The offering was made with the services of a placement agent. At the closing of the sale and issuance of the Notes, the Company paid a cash fee to the placement agent in the amount of $87,535 or 8.54% of the gross proceeds of the offering. The Company gave notice of early redemption to the Holders on June 24, 2013. The Notes were redeemed for a premium of 25%, in accordance with the provisions of the Notes. As of June 30, 2013, the stock certificates have not been issued. Hence, these amounts are reflected as common stock to be issued in the accompanying balance sheet. Subsequent to June 30, 2013, these stock certificates were issued. 12 January Convertible Notes: On January 25, 2013 the Company entered into securities purchase agreements (the “January SPAs”) with accredited investors (the “January Holders”) for the purchase and sale of $140,000 of convertible notes (the “January 2013 Notes”) convertible into shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”) at a conversion price equal to 80% of the average of the three (3) lowest closing prices for the Common Stock during the ten (10) consecutive trading days immediately preceding the conversion request, however the conversion price may not exceed $0.04 and may not be lower than $0.02 per share. The January 2013 Notes bear interest at the rate of 10% per annum and mature on September 30, 2014. The January 2013 Notes are convertible at any time at the option of the January Holders (subject to an increase in the Company’s authorized Common Stock, or a reverse split of its existing outstanding Common Stock with no change to its authorized Common Stock). The Company may redeem the January 2013 Notes at any time prior to maturity with twenty (20) days’ prior notice to the January Holders and payment of a premium of 20% on the unpaid principal amount. In addition, the January 2013 Notes and January SPAs provide the January Holders with registration rights for the shares of Common Stock underlying the January 2013 Notes. If the Company fails to file a registration statement with the SEC covering such shares within thirty (30) days from the date of the January Notes, the Company shall pay to the January Holders an amount in cash, as partial liquidated damages, equal to 2% of the aggregate purchase price paid by the January Holders pursuant to the January SPAs until the first anniversary of the issue date and 1% of the same per month thereafter, not to exceed 10% of the principal amount in the aggregate. March Convertible Notes: On March 13, 2013 the Company entered into securities purchase agreements (the “March SPAs”) with five (5) accredited investors (the “March Holders”) for the purchase and sale of $60,000 of convertible notes (the “March 2013 Notes”) convertible into shares of the Company’s Common Stock at a fixed conversion price of $0.02 per share. The March 2013 Notes bear interest at the rate of 10% per annum and mature on September 30, 2014. The March 2013 Notes are convertible at any time at the option of the March Holders (subject to an increase in the Company’s authorized Common Stock, or a reverse split of its existing outstanding Common Stock with no change to its authorized Common Stock). The Company may redeem the March 2013 Notes at any time prior to maturity with twenty (20) days’ prior notice to the March Holders and payment of a premium of 20% on the unpaid principal amount. Additional 10% Convertible Promissory Note: On April 11, 2013 and June 27, 2013 the Company received additional funding of $100,000 in principal amount of 10% Convertible Promissory Notes which have not yet been converted into shares of our common stock. The notes are convertible at any time at the option of the holders into shares of our common stock at a conversion price based on 80% of the average of the three lowest closing prices for the common stock during the ten consecutive trading days immediately preceding the conversion request, however the conversion price may not exceed $0.04, and may not be lower than $0.02 per share. Based on the outstanding principal amount of these notes and assuming that interest accrued through December 31, 2014, the due date, the notes would be convertible into approximately 15,000,000 shares of our common stock at a conversion price of $0.02 a share. The CPN also provides for up to an additional $150,000 to be provided to the Company at the lender’s sole discretion. Note 8 – 12% Secured Promissory Note On November 8, 2011 Sionix issued a 12% Secured Promissory Note in the principal amount of $300,000 maturing on July 31, 2012. The Company had an optional right of redemption prior to maturity. Sionix was to redeem the note on the maturity date at a redemption premium of 7.5%. Sionix granted to the investor a continuing, first priority security interest in certain property of Sionix to secure the prompt payment, performance, and discharge in full of all of the Company’s obligations under the Secured Promissory Note, Securities Purchase Agreement, and Pledge Agreement. In connection with this borrowing, Sionix issued 2,358,491 shares of common stock as Incentive Shares, and 16,981,132 shares of common stock as Pledged Shares. At the Company’s option, the Incentive Shares may be redeemed for cash in the amount of $125,000; otherwise they are retained by the lender. The value of the Incentive Shares has been classified as a liability and is being amortized as interest expense over the term of the borrowing. The Pledged Shares were issued as security under the Pledge Agreement. The Company issued shares to pay the outstanding balance. After conversions, the amount outstanding as of June 30, 2013 amounted to $0. 13 Note 9 – Long Term Debt 10% Convertible Debt (WBI): On November 26, 2012 Sionix completed the repurchase of all outstanding membership interests in WBI. In return for their membership interests and the release of WBI from any future claims, the Company offered the members the option of receiving a pro-rata share of the remaining capital invested into WBI, or they could assign their rights to their remaining capital to Sionix in return for a convertible note issued by Sionix equal to 100% of their original investment. The pro-rata share calculation did not include Sionix's interest in WBI. The cash available for distribution totaled $854,046 or 63.3% of the original investment of $1,350,000. The Company returned $569,649 of the original capital invested, representing an original investment of $900,000. The Company issued convertible notes in the amount of $450,000 and received $284,397 of the remaining capital. In addition, the Company received $250,000 of new capital in return for the issuance of an additional note of $394,000, and recognized a debt discount of $144,000 in connection with this new note. In January and March of 2013, the Company issued additional convertible notes in the amount of $200,000. The convertible notes issued mature on September 30, 2014, bear an annual interest rate of 10% payable in cash or in kind at our election, and are convertible at the election of the holder into common shares of Sionix at a rate of $0.04. As part of this offering, the Company paid a placement agent a fee of $45,000 for services rendered in connection with this transaction. 10% Convertible Promissory Note On April 19, 2013, pursuant to the terms and conditions of that certain securities purchase agreement, the Company issued: i) a convertible promissory note (the “LT Note”) in the principal amount of $155,000 (the “Principal Amount”), including a 10% original issue discount, maturing on August 19, 2014 (the “Maturity Date”) and ii) a five (5) year warrant (the “Warrant”) to purchase that number of shares of the Company’s Common Stock equal to $62,000, convertible at a conversion price as set forth in the LT Note and exercisable at $0.06 per share, as adjusted pursuant to the terms and conditions of the Warrant. The Company paid fees of $5,000 incurred by the lender in connection with the funding of this loan. The Company has the optional right to prepay any portion of the Principal Amount upon providing five (5) days’ notice of such prepayment, provided that the Company must pay the lender 135% of the amount of the Principal Amount it elects to prepay. Interest on the LT Note shall accrue at 8% per annum, provided that upon an Event of Default (as defined in the LT Note) the interest rate shall increase to 18%. The conversion price for each share of Common Stock issuable pursuant to the LT Note and the Warrant will be $0.03 (the “Conversion Price”), subject to adjustments as set forth in the LT Note and the Warrant; provided, however, that, beginning on a date that is 180 days after the date of issuance of the LT Note, the Company shall pay, on a monthly basis, the greater of (i) $15,500, plus the sum of any accrued and unpaid interest as of the applicable installment date and accrued, and unpaid late charges, if any, under the LT Note as of the applicable installment date, and any other amounts accruing or owing to the lender and (ii) the then outstanding balance of the LT Note divided by the number of installment dates remaining prior to the Maturity Date (each, an “Installment Amount’). Notwithstanding any other provision of the LT Note, if any Installment Amount is greater than the then outstanding balance of the LT Note, such Installment Amount shall be reduced to equal such then outstanding balance. The applicable Installment Amount may be paid in cash or in shares of the Company’s Common Stock (a “Company Conversion”). In the event of a Company Conversion the number of shares of Common Stock due to the lender will be based on a conversion price that is equal to the lower of i) the Conversion Price and ii) 70% of the three (3) lowest closing volume-weighted average prices (“VWAPs”) of the Company’s Common Stock for a period of twenty (20) trading days, provided, however, that if the arithmetic average of the three (3) lowest VWAPs of the shares of Common Stock during any twenty (20) consecutive trading day period is less than $0.01, then the conversion described above will be based on 65% of the VWAPs. Note 10 – Derivative Financial Instruments The components of embedded derivative liability as reflected in the condensed consolidated balance sheets as of June 30, 2013 and September 30, 2012 are as follows: June 30, 2013 September 30, 2012 Indexed to Shares Fair Value Indexed to shares Fair Value Derivative liability $ $ 14 The following table summarizes the effects on our gain (loss) associated with changes in the fair values of our derivative financial instruments by type of financing for the nine months ended June 30, 2013 and 2012: Nine Months Ended June 30, Nine Months Ended June 30, Derivative liability $ 272,097 $ The following table summarizes the effects on our gain (loss) associated with changes in the fair values of our derivative financial instruments by type of financing for the three months ended June 30, 2013 and 2012: Three Months Three Months Ended June 30, Ended June 30, 2012 Derivative liability $ $ Note 11 – Fair Value Consideration GAAP establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. As presented in the tables below, this hierarchy consists of three broad levels: Level 1 valuations: Quoted prices in active markets for identical assets and liabilities. Level 2 valuations: Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; and model-derived valuations whose inputs or significant value drivers are observable. Level 3 valuations: Significant inputs to valuation model are unobservable. We follow the provisions of ASC 820, Fair Value Measurements and Disclosures, with respect to our financial instruments. As required by ASC 820, assets and liabilities measured at fair value are classified in their entirety based on the lowest level of input that is significant to their fair value measurement. Our derivative financial instruments which are required to be measured at fair value on a recurring basis under of ASC 815 are all measured at fair value using Level 3 inputs. Level 3 inputs are unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The following table presents information about the Company’s liabilities measured at fair value as of June 30, 2013 and September 30, 2012: June 30, 2013 Level 1 Level 2 Level 3 Total Liabilities: Derivative liability - BCF $ Unregistered shares shortfall - Warrants $ September 30, 2012 Level 1 Level 2 Level 3 Total Liabilities: Derivative liability - BCF $ Unregistered shares shortfall - Warrants $ 15 Both the derivative liability and unregistered shares shortfall were valued using a black scholes valuation model. The black scholes valuation technique was utilized because it embodies all of the requisite assumptions (including the underlying price, exercise price, term, volatility, and risk-free interest-rate) that are necessary to fair value these instruments. Estimating fair values of derivative financial instruments requires the development of significant and subjective estimates that may, and are likely to, change over the duration of the instrument with related changes in internal and external market factors. In addition, option-based techniques are highly volatile and sensitive to changes in the trading market price of our common stock. Because derivative financial instruments are initially and subsequently carried at fair values, our income will reflect the volatility in these estimate and assumption changes. Significant assumptions in valuing the beneficial conversion feature (“BCF”) and unregistered shares shortfalls - warrants were as follows as of June 30, 2013: BCF Warrants Exercise price Risk free rate of return % % Volatility % % Dividend yield 0 0 % Expected term 1 5 Significant assumptions in valuing the beneficial conversion feature (“BCF”) and unregistered shares shortfalls - warrants were as follows as of September 30, 2012: ECF Warrants Exercise price Risk free rate of return % % Volatility % % Dividend yield 0 0
